IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40065
                          Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

JOSÉ REYNALDO RODRIGUEZ,
                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-434-1
                      --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     José Reynaldo Rodriguez appeals his guilty-plea conviction

for illegal reentry into the United States after deportation in

violation of 8 U.S.C. §§ 1326(a), (b)(2).       He argues that the

district court mistakenly believed that it lacked the authority

to depart downward based on his cultural assimilation into the

United States.    Because the record indicates that the district

court recognized its authority to depart downward based on

cultural assimilation but determined that a downward departure

was not warranted based on the facts of the case, we lack


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40065
                               -2-

jurisdiction to review the district court’s decision.   See United

States v. Reyes-Nava, 169 F.3d 278, 280 (5th Cir. 1999).

     APPEAL DISMISSED.